Case 8:20-cv-01381-WFJ-JSS Document 1 Filed 06/16/20 Page 1 of 14 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 CHERRITA CARTER, individually
 and on behalf of all others
 similarly situated,

        Plaintiff,

 v.                                                   CASE NO.:

 SOUTHWEST AIRLINES CO.
 BOARD OF TRUSTEES,

       Defendant.
 ____________________________________/

                               CLASS ACTION COMPLAINT

        Named Plaintiff Cherrita Carter (“Plaintiff”), files this Class Action Complaint alleging

 Defendant, Southwest Airlines Co. Board of Trustees (“Southwest” or “Defendant”), violated

 the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended by the

 Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), by failing to provide

 her with a timely COBRA notice that complies with the law.

                                     BRIEF OVERVIEW

        1.     Federal law requires employers to offer laid off or discharged workers an

 opportunity to continue health insurance (including dental and vision benefits) at their own

 expense. This is called “COBRA” coverage, after the Consolidated Omnibus Budget

 Reconciliation Act of 1985.
Case 8:20-cv-01381-WFJ-JSS Document 1 Filed 06/16/20 Page 2 of 14 PageID 2




        2.      Importantly, an employer has 44 days after the end of a person’s employment

 to provide notice and essential details, a critical deadline Defendant failed to meet here. See

 29 U.S.C. §1166(a)(2), (a)(4), (c).

        3.      Plaintiff, on behalf of herself and the putative classes identified herein, brings

 this putative class action against Defendant for violating COBRA’s election-notice

 informational and timeliness requirements. Defendant, the plan administrator of the Southwest

 Welfare Benefit Plan, violated COBRA by failing to -- within 44 days of a qualifying event --

 provide participants and beneficiaries in the Plan with an adequate election notice, as required

 by COBRA.

        4.      When Defendant’s COBRA notice was finally provided to Plaintiff (attached

 as Exhibit B), it omitted critical pieces of information, including the date she experienced a

 qualifying event, and also lacked basic information like the name of the Plan, or even the Plan

 Administrator, in violation of COBRA. As a result of Defendant’s COBRA notice violations,

 Plaintiff seeks to have two separate class certified:

 Class # 1: The Untimely COBRA Notice Class:

        All participants and beneficiaries in the Defendant’s Health Plan in the United
        States who were entitled to be provided notice of their COBRA rights due to a
        qualifying event pursuant to 29 U.S.C. §1163(a)(1), (2) and(4) and who were
        not provided a COBRA notice in the timeframe mandated by 29 U.S.C. §1166,
        within the applicable statute of limitations

 Class # 2: The Deficient COBRA Notice Class:

         All participants and beneficiaries in the Defendant’s Health Plan in the United
         States who were sent a COBRA notice by Defendant in the form attached as
         Exhibit B, during the applicable statute of limitations period, as a result of a
         qualifying event as determined by Defendant, who did not elect continuation
         coverage.




                                                 2
Case 8:20-cv-01381-WFJ-JSS Document 1 Filed 06/16/20 Page 3 of 14 PageID 3




         5.       Despite having access to the Department of Labor’s Model COBRA form, a

 copy of which is attached as Exhibit A, Defendant chose not to use the model form—

 presumably to save Defendant money by pushing terminated employees away from electing

 COBRA. 1

         6.       The deficient and untimely COBRA notice at issue in this lawsuit both confused

 and misled Plaintiff. It also caused Plaintiff economic injuries in the form of lost health

 insurance and unpaid medical bills, as well as informational injuries.

         7.       Defendant, the plan administrator of the Southwest Welfare Benefit Plan

 (“Plan”), has repeatedly violated ERISA by failing to provide participants and beneficiaries in

 the Plan with adequate notice, as prescribed by COBRA, of their right to continue their health

 coverage upon the occurrence of a “qualifying event” as defined by the statute.

         8.       Defendant’s COBRA notice and process violates the law. Rather than including

 all information required by law in a timely, single-notice, written in a manner calculated to be

 understood by the average plan participant, Defendant’s COBRA notification process instead

 offers only part of the legally required information in an untimely manner.

         9.       As a result of receiving the untimely and deficient COBRA enrollment notice,

 Plaintiff failed to understand the notice and, thus, Plaintiff could not make an informed

 decision about her health insurance and lost health coverage.

         10.      Plaintiff suffered a tangible injury in the form of economic loss, specifically the


 1
   In fact, according to one Congressional research service study, “…[The] average claim costs for COBRA
 beneficiaries exceeded the average claim for an active employee by 53%. The average annual health insurance
 cost per active employee was $7,190, and the COBRA cost was $10,988.14. The Spencer & Associates analysts
 contend that this indicates that the COBRA population is sicker than active-covered employees and that the 2%
 administrative fee allowed in the law is insufficient to offset the difference in actual claims costs.” Health
 Insurance Continuation Coverage Under COBRA, Congressional Research Service, Janet Kinzer, July 11, 2013.



                                                       3
Case 8:20-cv-01381-WFJ-JSS Document 1 Filed 06/16/20 Page 4 of 14 PageID 4




 loss of insurance coverage and incurred medical bills, due to Defendant deficient COBRA

 forms. In addition to a paycheck, health insurance is one of the most valuable things employees

 get in exchange for working for an employer like Defendant. Insurance coverage has a

 monetary value, the loss of which is a tangible and an economic injury.

        11.     And, not only did Plaintiff lose her insurance coverage, after Plaintiff lost her

 insurance she incurred medical bills resulting in further economic injury.

        12.     Defendant’s deficient and untimely COBRA notice also caused Plaintiff an

 informational injury when Defendant failed to provide her with information to which she was

 entitled to by statute, namely a timely -- and compliant -- COBRA election notice containing

 all information required by 29 C.F.R. § 2590.606-4(b)(4) and 29 U.S.C. § 1166(a). Through

 ERISA and then COBRA, Congress created a right—the right to receive the required COBRA

 election notice—and an injury—not receiving a proper election notice with information

 required by 29 C.F.R. § 2590.606-4(b)(4) and 29 U.S.C. § 1166(a). Defendant injured Plaintiff

 and the class members she seeks to represent by failing to provide all information in its notice

 required by COBRA.

        13.     As a result of these violations, which threaten Class Members’ ability to

 maintain their health coverage, Plaintiff seeks statutory penalties, injunctive relief, attorneys’

 fees, costs and expenses, and other appropriate relief as set forth herein and provided by law.

                         JURISDICTION, VENUE, AND PARTIES

        14.     This Court has jurisdiction over this action pursuant to 29 U.S.C. § 1132(e) and

 (f), and also pursuant to 28 U.S.C. §§ 1331 and 1355.




                                                 4
Case 8:20-cv-01381-WFJ-JSS Document 1 Filed 06/16/20 Page 5 of 14 PageID 5




           15.    Venue is proper in this District pursuant to 29 U.S.C. § 1132(e)(2).

 Additionally, ERISA § 502(e)(2) provides that venue is proper “where the plan is

 administered, where the breach took place, or where a defendant resides or may be found.” 29

 U.S.C. § 1132(e)(2). Because the breach at issue took place in this District, venue is also

 proper.

           16.    Plaintiff is a former employee of Defendant.         She was covered under

 Defendant’s Health Plan, making her a participant/beneficiary under the Plan.

           17.    Plaintiff experienced a qualifying event within the meaning of 29 U.S.C. §

 1163(2), rendering her a qualified beneficiary of the Plan pursuant to 29 U.S.C. § 1167(3).

           18.    Defendant is a foreign corporation but is registered to do business in the State

 of Florida. Defendant employed more than 20 employees who were members of the Plan in

 each year from 2012 to 2018.

           19.    Defendant is the Plan sponsor/administrator within the meaning of 29 U.S.C.

 §1002(16)(B), and the administrator of the Plan within the meaning of 29 U.S.C. §

 1002(16)(A). The Plan provides medical benefits to employees and their beneficiaries, and is

 an employee welfare benefit plan within the meaning of 29 U.S.C. § 1002(1) and a group health

 plan within the meaning of 29 U.S.C. § 1167(1).

                                      CLASS ALLEGATIONS

                 COBRA Notice Requirements

           20.    The COBRA amendments to ERISA included certain provisions relating to

 continuation of health coverage upon termination of employment or another “qualifying event”

 as defined by the statute.



                                                 5
Case 8:20-cv-01381-WFJ-JSS Document 1 Filed 06/16/20 Page 6 of 14 PageID 6




        21.     Among other things, COBRA requires the plan sponsor of each group health

 plan normally employing more than 20 employees on a typical business day during the

 preceding year to provide “each qualified beneficiary who would lose coverage under the plan

 as a result of a qualifying event … to elect, within the election period, continuation coverage

 under the plan.” 29 U.S.C. § 1161.

        22.     Notice is of enormous importance, and Notice must be provided in no later than

 44 days. 29 CFR § 2590.606-4(b)(2). The COBRA notification requirement exists because

 employees are not expected to know instinctively of their right to continue their healthcare

 coverage.

        23.     Moreover, existing case law makes it ostensibly clear that notice is not only

 required to be delivered to covered employees but to qualifying beneficiaries, as well.

        24.     COBRA further requires the administrator of such a group health plan to

 provide notice to any qualified beneficiary of their continuation of coverage rights under

 COBRA upon the occurrence of a qualifying event. 29 U.S.C. § 1166(a)(4). This notice must

 be “[i]n accordance with the regulations prescribed by the Secretary” of Labor. 29 U.S.C. §

 1166(a).

        25.     To facilitate compliance with notice obligations, the United States

 Department of Labor (“DOL”) has issued a Model COBRA Continuation Coverage

 Election Notice (“Model Notice”), which is included in the Appendix to 29 C.F.R. §

 2590.606-4. A copy of this Model Notice is attached hereto as Exhibit A. The DOL

 website states that the DOL “will consider use of the model election notice, appropriately




                                               6
Case 8:20-cv-01381-WFJ-JSS Document 1 Filed 06/16/20 Page 7 of 14 PageID 7




 completed, good faith compliance with the election notice content requirements of

 COBRA.”

        26.     In the event that a plan administrator declines to use the Model Notice and

 fails to meet the notice requirements of 29 U.S.C. § 1166 and 29 C.F.R. § 2590.606-4, the

 administrator is subject to statutory penalties of up to $110 per participant or beneficiary

 per day from the date of such failure. 29 U.S.C. § 1132(c)(1).

        27.     In addition, the Court may order such other relief as it deems proper,

 including but not limited to injunctive relief pursuant to 29 U.S.C. § 1132(a)(3) and

 payment of attorneys’ fees and expenses pursuant to 29 U.S.C. § 1132(g)(1). Such is the

 case here. Defendant failed to use the Model Notice and failed to meet the notice

 requirements of 29 U.S.C. § 1166 and 29 C.F.R. § 2590.606-4, as set forth below.

        Defendant’s Notice Was Late, Is Inadequate, and Fails to Comply with COBRA

        28.     Plaintiff experienced a qualifying event on or about May 8, 2019.

        29.     Defendant failed to mail her COBRA notice until August 6, 2019, well beyond

 the deadline for her to receive the notice.

        30.     When the notice was finally provided, Defendant only partially adhered to the

 Model Notice provided by the Secretary of Labor, but only to the extent that served

 Defendant’s best interests, as critical parts are omitted or altered in violation of 29 C.F.R. §

 2590.606-4. Among other things:


        a.      Defendant’s COBRA form violates 29 C.F.R. § 2590.606-4(b)(2)(ii)
                because it fails to include the date on which the qualifying event
                occurred;




                                                7
Case 8:20-cv-01381-WFJ-JSS Document 1 Filed 06/16/20 Page 8 of 14 PageID 8




        b.      Defendant’s COBRA form violates 29 C.F.R. § 2590.606-4(b)(4)(i)
                because it fails to provide the name, address and telephone number
                of the party responsible under the plan for administration of
                continuation coverage benefits, including the Plan Administrator;

        c.      Defendant’s COBRA form violates 29 C.F.R. § 2590.606-4(b)(4)(i)
                because it fails to provide the name of the plan; and, finally,

        d.      Defendant’s COBRA forms violate 29 C.F.R. § 2590.606-4(b)(4)
                because Defendant has failed to provide a notice written in a
                manner calculated to be understood by the average plan
                participant.

        31.     Defendant’s COBRA notice confused Plaintiff and resulted in her inability to

 make an informed decision as to electing COBRA continuation coverage. In fact, Plaintiff did

 not understand the notice and, further, Plaintiff was unable to elect COBRA because of the

 confusing and incomplete COBRA notice.

        32.     As a result, Plaintiff could not make an informed decision about her health

 insurance and lost health coverage.

                                 Plaintiff Cherrita Carter

        33.     Named Plaintiff Sheila Rodriguez is a former employee of Defendant.

        34.     She began working for Defendant in December of 2008, until her termination

 on or about May 8, 2019. She was not fired for gross misconduct.

        35.     As a result of her termination on May 8, 2019, Plaintiff experienced a qualifying

 event as defined by 29 U.S.C. § 1163(2).

        36.     Following this qualifying event, Defendant failed to provide Plaintiff a COBRA

 notice within the deadline required by law.




                                                8
Case 8:20-cv-01381-WFJ-JSS Document 1 Filed 06/16/20 Page 9 of 14 PageID 9




           37.      When Defendant finally caused its COBRA Administrator to mail Plaintiff the

 attached COBRA notice, the notice was violative of COBRA’s mandates for the reasons set

 forth herein.

           38.      Defendant has in place no administrative remedies Plaintiff was required to

 exhaust prior to bringing suit.

           39.      Additionally, because no such administrative remedies exist, any attempt to

 exhaust the same would have been futile.

           40.      Plaintiff suffered a tangible injury in the form of economic loss, specifically the

 loss of insurance coverage, due to Defendant’s deficient COBRA election notice.

           41.      Additionally, after Plaintiff lost her health insurance she suffered further injury

 when she refrained from seeking medical treatment – despite having an illness requiring

 medical treatment – because she lost her health insurance due to Defendant’s deficient COBRA

 notice.

           42.      Finally, Plaintiff suffered an informational injury as a result of Defendant’s

 COBRA notice because she was never provided all information to which she was entitled by

 29 C.F.R. § 2590.606-4(b).

                                       CLASS ACTION ALLEGATIONS

           43.      Plaintiff brings this action as a class action pursuant to the Federal Rules of

 Civil Procedure on behalf of the following persons:

                 All participants and beneficiaries in the Defendant’s Health Plan
                 who were sent a COBRA notice by Defendant, in the form attached
                 as Exhibit B, during the applicable statute of limitations period as
                 a result of a qualifying event, as determined by Defendant’s
                 records, and did not elect continuation coverage.



                                                    9
Case 8:20-cv-01381-WFJ-JSS Document 1 Filed 06/16/20 Page 10 of 14 PageID 10




          44.      No administrative remedies exist as a prerequisite to Plaintiff’s claims on behalf

   of the Putative Class. Even if they did, any efforts related to exhausting such non-existent

   remedies would be futile.

          45.      Numerosity: The Class is so numerous that joinder of all Class members is

  impracticable. On information and belief thousands of individuals satisfy the definition of

  the Class.

          46.      Typicality: Plaintiff’s claims are typical of the Class. The COBRA notice

  that Defendant sent to Plaintiff was a form notice that was uniformly provided to all Class

  members. As such, the COBRA notice that Plaintiff received was typical of the COBRA

  notices that other Class Members received and suffered from the same deficiencies.

          47.      Adequacy: Plaintiff will fairly and adequately protect the interests of the Class

  members, she has no interests antagonistic to the class, and has retained counsel experienced

  in complex class action litigation.

          48.      Commonality: Common questions of law and fact exist as to all members of

  the Class and predominate over any questions solely affecting individual members of the

  Class, including but not limited to:

                a. Whether the Plan is a group health plan within the meaning of 29 U.S.C.

                   § 1167(1).

                b. Whether Defendant’s COBRA notice complied with the requirements

                   of 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4;




                                                  10
Case 8:20-cv-01381-WFJ-JSS Document 1 Filed 06/16/20 Page 11 of 14 PageID 11




               c. Whether statutory penalties should be imposed against Defendant under

                  29   U.S.C. § 1132(c)(1) for failing to comply with COBRA notice

                  requirements, and if so, in what amount;

               d. The appropriateness and proper form of any injunctive relief or other

                  equitable relief pursuant to 29 U.S.C. § 1132(a)(3); and

               e. Whether (and the extent to which) other relief should be granted based on

                  Defendant’s failure to comply with COBRA notice requirements.

         49.      Class Members do not have an interest in pursuing separate individual actions

  against Defendant, as the amount of each Class Member’s individual claims is relatively small

  compared to the expense and burden of individual prosecution. Class certification also will

  obviate the need for unduly duplicative litigation that might result in inconsistent judgments

  concerning Defendant’s practices and the adequacy of its COBRA notice. Moreover,

  management of this action as a class action will not present any likely difficulties. In the

  interests of justice and judicial efficiency, it would be desirable to concentrate the litigation of

  all Class Members’ claims in a single action.

         50.      Plaintiff intends to send notice to all Class Members to the extent required the

  Federal Rules of Civil Procedure. The names and addresses of the Class Members are available

  from Defendant’s records, as well as from Defendant’s third-party administrator.

                                 CLASS CLAIM I FOR RELIEF
                   Violation of 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4

         51.      The Plan is a group health plan within the meaning of 29 U.S.C. § 1167(1).

         52.      Defendant is the plan sponsor and plan administrator of the Plan and was subject

  to the continuation of coverage and notice requirements of COBRA.


                                                  11
Case 8:20-cv-01381-WFJ-JSS Document 1 Filed 06/16/20 Page 12 of 14 PageID 12




         53.     Plaintiff and the other members of the Class experienced a “qualifying event”

  as defined by 29 U.S.C. § 1163, and Defendant was aware that they had experienced such a

  qualifying event.

         54.     On account of such qualifying event, Defendant sent Plaintiff and the Class

  Members a COBRA notice in the form attached hereto.

         55.     The COBRA notice that Defendant sent to Plaintiff and other Class Members

  violated 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4 for the reasons set forth above

  (among other reasons).

         56.     These violations were material and willful.

         57.     Defendant knew that its notice was inconsistent with the Secretary of Labor’s

  Model Notice and failed to comply with 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4, but

  chose to use a non-compliant notice in deliberate or reckless disregard of the rights of Plaintiff

  and other Class Members.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, individually and on behalf of the Class, pray for relief as

  follows:

         a.      Designating Plaintiff’ counsel as counsel for the Class;

         b.      Issuing proper notice to the Class at Defendant’s expense;

         c.      Declaring that the COBRA notice sent by Defendant to Plaintiff and other

  Class Members violated 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4;




                                                 12
Case 8:20-cv-01381-WFJ-JSS Document 1 Filed 06/16/20 Page 13 of 14 PageID 13




         d.      Awarding appropriate equitable relief pursuant to 29 U.S.C. § 1132(a)(3),

  including but not limited to an order enjoining Defendant from continuing to use its

  defective COBRA notice and requiring Defendant to send corrective notices;

         e.      Awarding statutory penalties to the Class pursuant to 29 U.S.C. §

  1132(c)(1) and 29 C.F.R. § 2575.502c-1 in the amount of $110 per day for each Class

  Member who was sent a defective COBRA notice by Defendant;

         f.      Awarding attorneys’ fees, costs and expenses to Plaintiff’s counsel as

  provided by 29 U.S.C. § 1132(g)(1) and other applicable law; and

         g.      Granting such other and further relief, in law or equity, as this Court deems

  appropriate.

         h.      Designating Plaintiff’s counsel as counsel for the Class;

         i.      Issuing proper notice to the Class at Defendant’s expense;

         j.      Declaring that the COBRA notice sent by Defendant to Plaintiff and other

  Class Members violated 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4;

         k.      Awarding appropriate equitable relief pursuant to 29 U.S.C. § 1132(a)(3),

  including but not limited to an order enjoining Defendant from continuing to use its

  defective COBRA notice and requiring Defendant to send corrective notices;

         l.      Awarding statutory penalties to the Class pursuant to 29 U.S.C. §

  1132(c)(1) and 29 C.F.R. § 2575.502c-1 in the amount of $110 per day for each Class

  Member who was sent a defective COBRA notice by Defendant;

         m.      Awarding attorneys’ fees, costs and expenses to Plaintiff’s counsel as

  provided by 29 U.S.C. § 1132(g)(1) and other applicable law; and



                                                13
Case 8:20-cv-01381-WFJ-JSS Document 1 Filed 06/16/20 Page 14 of 14 PageID 14




         n.      Granting such other and further relief, in law or equity, as this Court deems

  appropriate.

         Dated this 15th day of June, 2020.


                                                Respectfully submitted,

                                                /s/ Brandon J. Hill
                                                LUIS A. CABASSA
                                                Florida Bar Number: 053643
                                                Direct No.: 813-379-2565
                                                BRANDON J. HILL
                                                Florida Bar Number: 37061
                                                Direct No.: 813-337-7992
                                                WENZEL FENTON CABASSA, P.A.
                                                1110 North Florida Ave., Suite 300
                                                Tampa, Florida 33602
                                                Main No.: 813-224-0431
                                                Facsimile: 813-229-8712
                                                Email: lcabassa@wfclaw.com
                                                Email: bhill@wfclaw.com
                                                Email: gnichols@wfclaw.com

                                                and

                                                CHAD A. JUSTICE
                                                Florida Bar Number: 121559
                                                JUSTICE FOR JUSTICE LLC
                                                1205 N Franklin St
                                                Suite 326
                                                Tampa, Florida 33602
                                                Direct No. 813-566-0550
                                                Facsimile: 813-566-0770
                                                E-mail: chad@getjusticeforjustice.com

                                                Attorneys for Plaintiff and the Class




                                                14
